Case 15-11364-jkf         Doc 83      Filed 12/26/19 Entered 12/26/19 07:59:32                Desc Main
                                      Document      Page 1 of 2

                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                               PHILADELPHIA DIVISION
____________________________________________
In Re:                                       :
                                             :    Case No. 15-11364-jkf
Luis A. Santos,                              :
                                             :    Chapter 13
                    Debtor                   :
___________________________________________  :

                      OBJECTION TO THE MOTION TO REINSTATE THE
             AUTOMATIC STAY AS TO U.S. BANK TRUST NATIONA ASSOCAITION,
                   AS TRUSTEE OF THE BUNGALO F. SERIES TRUST

        AND NOW, comes U.S. Bank Trust National Association, as Trustee of Bungalow Series F Trust

(hereafter “Lender”), by and through their attorneys, Tucker Arensberg, P.C., and files this objection to

the Debtor’s Motion to Reinstate the Automatic Stay (“Motion”) stating as follows:

        1.      Lender is the holder of a claim secured by real property known as 6649 Cottage Street,

Philadelphia, Pennsylvania 19135 (the “Real Property”).

        2.      Debtor entered into a Stipulation in Settlement of Motion for Relief from the Automatic

Stay (the “Stipulation”) with PHH Mortgage Corporation, f/k/a Coldwell Banker Mortgage (the

“Mortgagee”) on June 11, 2015.

        3.      The Stipulation was approved by this Honorable Court on June 17, 2015, at Doc. No. 20.

        4.      On or about June 28, 2017, U.S. Bank Trust National Association, as Trustee of the

Bungalow Series F Trust, c/o BSI Financial Services (“U.S. Bank”) filed a Transfer of Claim Agreement

3001(e)2, whereby Mortgagee transferred all of its rights and interests in its claim to U.S. Bank.

        5.      The Debtor defaulted under the Stipulation by failing to make payments when due.

        6.      On July 12, 2019, Counsel for Lender sent a Notice of Default (the “Notice”) via

Certified Mail, First Class Mail and email to counsel for the Debtor advising that the required payments

had not been paid and giving the Debtor ten (10) days to cure the default.

        7.      Debtor failed to make payment of the default
Case 15-11364-jkf        Doc 83      Filed 12/26/19 Entered 12/26/19 07:59:32                Desc Main
                                     Document      Page 2 of 2

        8.      On September 25, 2019, Lender filed a Certification of Default under the Stipulation and

relief from stay was granted in favor of Lender by Order of Court dated October 7, 2019 (the “Relief

Order”).

        9.      Lender objects to the reinstatement of the automatic stay as the Debtor was in default for

several months prior to the entry of the Relief Order. In addition, more than 60 days have passed since

the Relief Order was entered and the Relief Order is final and non-appealable.

        10.     Moreover, the Debtor’s case is almost over and will likely end in early 2020 as this case

was commenced in February 2015.

        11.     Pennsylvania law allows reinstatement up to one hour before the bidding at the

foreclosure sale, a maximum of three times in any calendar year. See 41 Pa. Stat. Ann. § 404.

        12.     Accordingly, the Debtor may reinstate his mortgage any time prior to the foreclosure sale

and reinstatement of the automatic stay is not necessary and will only prejudice the Lender who is entitled

to move forward with its foreclosure on the Real Property.

        12.     The total amount due and owing to reinstate the Mortgage through December 31, 2019 is

$16,590.41.

        WHEREFORE, U.S. Bank Trust National Association, as Trustee of Bungalow Series F Trust

requests this Honorable Court to enter an Order denying the Debtor’s Motion to Reinstate the Automatic

Stay.

                                                         Respectfully submitted,
Dated: December 26, 2019
                                                         TUCKER ARENSBERG, P.C.

                                                     By: /s/ Jillian Nolan Snider
                                                        Jillian Nolan Snider, Esquire
                                                        Pa. I.D. # 202235
                                                        1500 One PPG Place
                                                        Pittsburgh, PA 15222
                                                        (412) 566-1212

                                                         Attorney for U.S. Bank Trust National
                                                         Association, as Trustee of Bungalow Series F
                                                         Trust




TADMS:5248152
